DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
Claims 1-23 are allowed.
The closest prior art, US Pub. 2019/0334059, discloses a plurality of protrusions disposed on a substrate, wherein the plurality of protrusions and the substrate being integrally formed.  However, the prior art differs from the present invention because the prior art fails to disclose a first zone and a second zone surrounding the first zone, and a plurality of second patterns disposed in the second zone, wherein sizes of plurality of first patterns disposed in the first zone are different from sizes of the plurality of the second patterns. 
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 20 recite a substrate having a first zone and a second zone surrounding the first zone, wherein the first zone and the second zone are disposed in a concentric manner; the plurality of patterns comprising: a plurality of first patterns disposed in the first zone; and a plurality of second patterns disposed in the second zone, wherein sizes of the plurality of first patterns are different from sizes of the plurality of second patterns.
Claim 22 recites a first-type semiconductor layer having a top surface and a bottom surface opposite to each other, the bottom surface having a first zone and a 
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-19, 21 and 23 variously depend from claim 1, 20 or 22, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        March 8, 2021